Broyles, G. J.
1. The alleged newly discovered evidence is cumulative and impeaching, and this court can not hold that the trial judge abused his discretion in overruling the grounds of the motion for a new trial based thereon.
2. While the evidence as to the defendant’s guilt was in acute conflict, there was some evidence authorizing the verdict returned, and, the finding of the jury having been approved by the judge and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


Luhe, J., concurs. Bloodworth, J., absent on account of illness.

William B. Kent, for plaintiff in error.
M. H. Boyer, solicitor-general, contra.